      Case: 1:21-cv-00775 Document #: 1 Filed: 02/11/21 Page 1 of 52 PageID #:1



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION
SUZANA KRAJISNIK                                 )
                                                 )
                Plaintiff,                       )
                                                 )
vs.                                              )
                                                 )        No. 1:21-cv-00775
C.D. PEACOCK, INC.,                              )
SEYMOUR HOLTZMAN,                                )
 individually, ROBERT                            )        Trial by Jury Demanded
BAUMGARDNER, individually,                       )
DYOL HILL, individually,                         )
CHRISTOPHER CROTEAU,                             )
individually, & YINGXUE DUAN,                    )
individually,                                    )
                                                 )
                Defendants.                      )

                                             COMPLAINT

        Plaintiff Suzana Krajisnik (“Krajisnik” or “Plaintiff”), by her attorneys, the Garfinkel Group,

LLC, complain against Defendants C.D. Peacock, Inc. (“CDP”), Seymour Holtzman (“Holtzman”),

individually, Robert Baumgardner (“Baumgardner”), individually, Dyol Hill (“Hill”), individually,

Christopher Croteau (Croteau”), individually, and Yingxue Duan (“Duan”), individually, for (1)

terminating her employment in retaliation for whistleblowing and refusing to engage in flagrant

illegal activity that violated state and federal law, in violation of the Illinois Whistleblower Act, 740

Ill. Comp. Stat. 174/1, et seq. (“IWA”); (2) firing her and committing common law retaliatory

discharge; and (3) engaging in racketeering, in violation of the Racketeer Influenced and Corrupt

Organization Act 18 U.S.C. §§ 1961 et seq, and in support thereof, states:

                                          INTRODUCTION

        1.      Three employees of CDP, Plaintiff, Olga Nelson (“Nelson”), Giuseppe Di Lorenzo

(“Di Lorenzo”), herein collectively referred to as the “whistleblowers or co-whistleblowers,”

uncovered a Scheme of illegal activity (the “Scheme”). They discovered that the Scheme was being


                                                     1
      Case: 1:21-cv-00775 Document #: 1 Filed: 02/11/21 Page 2 of 52 PageID #:2



perpetrated by a coworker and multiple management-level employees, including the CEO, and with

full knowledge of CDP owner Seymour Holtzman.

        2.      The heart of the Scheme was a conspiracy by the Defendants to illegally sell Rolex

watches to foreign grey market resellers in order to enrich themselves. In order to further the

Scheme, the Defendants conspired to violate numerous federal and state laws including but not

limited to racketeering, money laundering, mail, wire, immigration, and credit card fraud, and Illinois

sales tax evasion.

        3.      Upon information and belief, they replicated the Scheme described herein with

several other luxury watch and jewelry brands, including, but not limited to Patek Phillipe.

        4.      The Plaintiff, and the two other innocent co-whistleblowers, repeatedly notified

management of the illegal and fraudulent activities while refusing to participate in the Scheme. In

response, Plaintiff and the two other co-whistleblowers, respectively, were summarily fired for their

knowledge, their unwillingness to be complicit in the Scheme, and their protected whistleblowing

activities. In the meantime, as Plaintiff became aware of the fraudulent behavior, she suffered undue

emotional stress, resulting from the pressure of coercion to participate in the scheme.

        5.      In addition to the numerous violations of state and federal criminal statutes, the

Scheme defrauded Rolex, the international watch manufacturer, as well as other jewelry suppliers,

both known and unknown.

        6.      Krajisnik was a newly hired employee of CDP in 2018, with no previous experience

in the jewelry industry.

        7.      Commencing in late 2018, Plaintiff noticed another newly hired employee, who also

had with no previous jewelry sales experience, Ying Duan, engaging in flagrantly illegal behavior.

Duan, in concert with members of management committed an ongoing pattern of mail and wire

fraud, money laundering, tax evasion, and defrauding Rolex (the “Scheme”). Duan willfully aided



                                                   2
      Case: 1:21-cv-00775 Document #: 1 Filed: 02/11/21 Page 3 of 52 PageID #:3



CDP management and ownership in fraudulently and intentionally violating the Rolex Distribution

Agreement (“Distribution Agreement”1).

        8.      Upon on information and belief, Duan is a Chinese national, illegally residing in the

United States, by fraudulently leveraging a student visa in concert with CDP management.

        9.      As part of the Scheme, the other defendants conspired to aid and abet Duan’s

fraudulent visa certifications, in order to facilitate their ongoing racketeering enterprise.

        10.     The Plaintiff and the co-whistleblowers began reporting Duan’s illegal activity to

CDP management beginning in 2018. Management took no corrective action.

        11.     In response to the Plaintiff and her co-whistleblowers’ reports, the management

team repeatedly excused Duan’s illegal activity.

        12.     Management then attempted to coerce Plaintiff and her co-whistleblowers to

become part of the Scheme. They repeatedly refused.

        13.     As the illegal behavior accelerated in early 2019, it became clear to Plaintiff that store

management was complicit in the Scheme. Later it was discovered that the entire chain of

management was participating in the Scheme, including Holtzman.

        14.     The Plaintiff escalated their complaints to higher levels of management, including

CDP’s CEO, Baumgardner, and ultimately to CDP’s owner, Holztman.

        15.     In May of 2019, Nelson, complained directly to CDP, CEO Baumgardner about the

illegal activity of the Scheme.




1 A version of the Rolex’s Distribution Agreement is available on the Securities and Exchange Commission’s
(“SEC”) website. <https://www.sec.gov/Archives/edgar/containers/fix031/817946/0003.txt >. Upon
information and belief, the Distribution Agreement in question, between CDP and Rolex, is substantially
similar in character and substance to the same agreement enclosed herein as Exhibit Q. Exhibit Q is a
document available to the general public and obtained via a Google search from the Securities and Exchange
Commission’s (“SEC”) website between Rolex and another retailer, and contains similar and/or the same
restraints on sales of Rolex products, as discussed herein.


                                                     3
      Case: 1:21-cv-00775 Document #: 1 Filed: 02/11/21 Page 4 of 52 PageID #:4



          16.      Subsequently, in June 2019, C.D. Peacock commenced firing whistleblowers, as

follows:

                A. Baumgardner and Store Director Hill fired Nelson, within weeks of escalating her

                   reporting of the Scheme, in an egregiously and deliberate violation of the IWA.

                B. As a pretext for Nelson’s wrongful termination, Baumgardner and Hill deliberately

                   misrepresented her allegations of blatantly illegal conduct by Defendants, including a

                   comment made within one of Nelson’s protected complaints.

                C. In this interim period, store manager, Hill, left CDP’s employ under mysterious

                   circumstances and was replaced by Croteau.

                D. On November 29, 2019 Krajisnik met with Croteau and reported her knowledge of

                   the Scheme.

                E. In December 2019, just a few weeks after Krajisnik reported the full scope of her

                   knowledge of the Scheme to Croteau, she too was fired.

                F. In December 2019, Di Lorenzo reported the full scope of his knowledge of the

                   Scheme to Croteau.

                G. In January of 2020, Di Lorenzo was fired as well.

                                    JURISDICTION AND VENUE

          17.      This Court has jurisdiction pursuant to the Racketeer Influenced and Corrupt

Organizations Act (“RICO”) 18 U.S.C. § 1961 et seq., (specifically 18 U.S.C. § 1964(c)), and 28 U.S.C.

§ 1331.

          18.      This Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367 over

Plaintiffs’ Illinois law claims for violation of the IWA, and common law retaliatory discharge.




                                                     4
      Case: 1:21-cv-00775 Document #: 1 Filed: 02/11/21 Page 5 of 52 PageID #:5



        19.       Venue is proper in this judicial district under 28 U.S.C. § 1391(b) and (c) because

Plaintiffs and all of the Defendants either reside in this district or have their principal place of

business in this district, and all events giving rise to Plaintiff’s claim occurred within this district.

                                                 PARTIES

        20.       Plaintiff, Suzana Krajisnik, is an adult resident of Cook County, Illinois, residing

within this judicial district, and a former employee of CDP.

        21.       At all times relevant herein, Krajisnik was a CDP employee.

        22.       Defendant, C.D. Peacock, is a domestic corporation, headquartered in Oakbrook,

Illinois. CDP is a jeweler, that maintains retail locations at Oakbrook Center in Oakbrook, Illinois,

Woodfield Mall in Schaumburg, Illinois, and Old Orchard Shopping Center in Skokie, Illinois.

        23.       Defendant, Seymour Holtzman, is the owner of CDP, which is headquartered

Oakbrook, IL, within this judicial district.

        24.       At all times relevant herein, Holtzman was the owner of CDP.

        25.       All Defendants conspired to in the Scheme to commit a multitude of crimes,

including racketeering under Holztman’s aegis.

        26.       On information and belief, Holtzman violated 18 U.S.C. §§ 1962(c) and (d) by

actively participating in the named, individual Defendants’ Scheme. Holtzman oversaw and enabled

the Scheme which involved a multitude of crimes, including:

              A. mail fraud, violating federal statutes including but not limited to the 18 U.S.C. §

                  1341 and 18 U.S.C. § 1349;

              B. wire fraud, violating federal statutes including but not limited to 18 U.S.C. §1343;

              C. credit card fraud violating Illinois statutes, including but not limited to 720 Ill. Comp.

                  Stat. 5/17-37, 39 and 40;




                                                      5
      Case: 1:21-cv-00775 Document #: 1 Filed: 02/11/21 Page 6 of 52 PageID #:6



              D. aiding and abetting immigration fraud, violating federal statutes including but not

                  limited to violation of 8 U.S.C. §1324(a),

              E. inflating in-state sales to circumvent state Illinois sales tax laws, including but not

                  limited to 35 Ill. Comp. Stat. 120/13;

              F. conspiracy to defraud Rolex in violation of 18 U.S.C. §371; and

              G. money laundering, in violation of §352 of the USA Patriot Act and the

                  corresponding regulations and guidance issued by the U.S. Financial Crimes

                  Enforcement Network, including but not limited to 31 CFR § 1027.210.

        27.       Defendant, Robert Baumgardner, is former employee of CDP, which is located in

the Village of Skokie in Cook County, Illinois, within this judicial district.

        28.       At all times relevant herein, Baumgardner was the C.E.O. of CDP.

        29.       On information and belief, Baumgardner violated 18 U.S.C. §§ 1962(c) and (d) by

actively participating in the named, individual Defendants’ Scheme. Baumgardner oversaw and

enabled the Scheme which involved a multitude of crimes, including:

              A. mail fraud, violating federal statutes including but not limited to the 18 U.S.C. §

                  1341 and 18 U.S.C. § 1349;

              B. wire fraud, violating federal statutes including but not limited to 18 U.S.C. §1343;

              C. credit card fraud violating Illinois statutes, including but not limited to 720 Ill. Comp.

                  Stat. 5/17-37, 39 and 40;

              D. aiding and abetting immigration fraud, violating federal statutes including but not

                  limited to violation of 8 U.S.C. §1324(a),

              E. inflating in-state sales to circumvent state Illinois sales tax laws, including but not

                  limited to 35 Ill. Comp. Stat. 120/13;

              F. conspiracy to defraud Rolex in violation of 18 U.S.C. §371; and



                                                      6
      Case: 1:21-cv-00775 Document #: 1 Filed: 02/11/21 Page 7 of 52 PageID #:7



              G. money laundering, in violation of §352 of the USA Patriot Act and the

                  corresponding regulations and guidance issued by the U.S. Financial Crimes

                  Enforcement Network, including but not limited to 31 CFR § 1027.210.

        30.       Defendant, Dyol Hill, is a former employee of CDP, which is located in the Village

of Skokie in Cook County, Illinois, within this judicial district.

        31.       At all times relevant herein, Hill was the Store Director for CDP. On information

and belief, Hill violated 18 U.S.C. §§ 1962(c) and (d) by actively participating in the named,

individual Defendants’ Scheme. Holtzman oversaw and enabled the Scheme which involved a

multitude of crimes, including:

              A. mail fraud, violating federal statutes including but not limited to the 18 U.S.C. §

                  1341 and 18 U.S.C. § 1349;

              B. wire fraud, violating federal statutes including but not limited to 18 U.S.C. §1343;

              C. credit card fraud violating Illinois statutes, including but not limited to 720 Ill. Comp.

                  Stat. 5/17-37, 39 and 40;

              D. aiding and abetting immigration fraud, violating federal statutes including but not

                  limited to violation of 8 U.S.C. §1324(a),

              E. inflating in-state sales to circumvent state Illinois sales tax laws, including but not

                  limited to 35 Ill. Comp. Stat. 120/13;

              F. conspiracy to defraud Rolex in violation of 18 U.S.C. §371; and

              G. money laundering, in violation of §352 of the USA Patriot Act and the

                  corresponding regulations and guidance issued by the U.S. Financial Crimes

                  Enforcement Network, including but not limited to 31 CFR § 1027.210.

        32.       Defendant, Christopher Croteau, is an employee of CDP, which is located in the

Village of Skokie in Cook County, Illinois, within this judicial district.



                                                      7
      Case: 1:21-cv-00775 Document #: 1 Filed: 02/11/21 Page 8 of 52 PageID #:8



        33.       At all times relevant herein, Croteau was the Store Director for CDP. On

information and belief, Croteau violated 18 U.S.C. §§ 1962(c) and (d) by actively participating in the

named, individual Defendants’ Scheme. Holtzman oversaw and enabled the Scheme which involved

a multitude of crimes, including:

              A. mail fraud, violating federal statutes including but not limited to the 18 U.S.C. §

                  1341 and 18 U.S.C. § 1349;

              B. wire fraud, violating federal statutes including but not limited to 18 U.S.C. §1343;

              C. credit card fraud violating Illinois statutes, including but not limited to 720 Ill. Comp.

                  Stat. 5/17-37, 39 and 40;

              D. aiding and abetting immigration fraud, violating federal statutes including but not

                  limited to violation of 8 U.S.C. §1324(a),

              E. inflating in-state sales to circumvent state Illinois sales tax laws, including but not

                  limited to 35 Ill. Comp. Stat. 120/13;

              F. conspiracy to defraud Rolex in violation of 18 U.S.C. §371; and

              G. money laundering, in violation of §352 of the USA Patriot Act and the

                  corresponding regulations and guidance issued by the U.S. Financial Crimes

                  Enforcement Network, including but not limited to 31 CFR § 1027.210.

        34.       Defendant, Yinxue Duan, is an employee of CDP, which is located in the Village of

Skokie in Cook County, Illinois, within this judicial district.

        35.       At all times relevant herein, Duan was an employee of CDP. On information and

belief, Duan violated 18 U.S.C. §§ 1962(c) and (d) by actively participating in the named, individual

Defendants’ Scheme. Duan participated in the Scheme which involved a multitude of crimes,

including:




                                                      8
         Case: 1:21-cv-00775 Document #: 1 Filed: 02/11/21 Page 9 of 52 PageID #:9



                A. mail fraud, violating federal statutes including but not limited to the 18 U.S.C. §

                    1341 and 18 U.S.C. § 1349;

                B. wire fraud, violating federal statutes including but not limited to 18 U.S.C. §1343;

                C. credit card fraud violating Illinois statutes, including but not limited to 720 Ill. Comp.

                    Stat. 5/17-37, 39 and 40;

                D. aiding and abetting immigration fraud, violating federal statutes including but not

                    limited to violation of 8 U.S.C. §1324(a);

                E. inflating in-state sales to circumvent state Illinois sales tax laws, including but not

                    limited to 35 Ill. Comp. Stat. 120/13;

                F. conspiracy to defraud Rolex in violation of 18 U.S.C. §371; and

                G. money laundering, in violation of §352 of the USA Patriot Act and the

                    corresponding regulations and guidance issued by the U.S. Financial Crimes

                    Enforcement Network, including but not limited to 31 CFR § 1027.210.

                                        FACTUAL ALLEGATIONS

          36.       A majority of CDP’s business comes from watch sales. CDP proudly advertises

being an official seller of a variety of expensive, high-end watches, including, but not limited to

Rolex. The website states:

          C.D. Peacock is proud of be part of the worldwide network of Official Rolex
          Jewelers, allowed to sell and maintain Rolex watches. With the necessary skills,
          technical know-how and special equipment, we guarantee the authenticity of each
          and every part of your Rolex. Browse the Rolex collection below, or simply contact
          us to book an appointment with our dedicated staff, who can help you make the
          choice that will last a lifetime.2
          37.       As one of the world’s most prestigious and exclusive watch brands, Rolex only sells

to a limited number of select authorized retailers in the United States. Rolex’s own website3


2   https://cdpeacock.com/rolex-watches-chicago/
3   https://www.rolex.com/rolex-dealers/unitedstates/illinois/chicago.html#locateme=true


                                                        9
     Case: 1:21-cv-00775 Document #: 1 Filed: 02/11/21 Page 10 of 52 PageID #:10



provides, “ONLY OFFICIAL ROLEX RETAILERS ARE ALLOWED TO SELL AND

MAINTAIN A ROLEX WATCH.”4

        CDP’s Rolex-Specific Policies

        38.      Once Rolex authorizes a retailer, said retailer must enter into the Distribution

Agreement. The retailer must follow strict guidelines, audited and enforced by Rolex, in order to

maintain the ability to sell Rolex products.5

        39.      Rolex utilizes a regional sales representative and “secret shoppers,” shoppers sent

“under cover” to ascertain whether a retailer is following Rolex’s policies. The Rolex Regional Sales

Representative assigned to CDP during the relevant time period was Chad Adams (“Adams”). In

addition, to the best of Plaintiff’s knowledge and belief, retailers are required to submit various

certifications to Rolex.

        40.      In order to enforce compliance with the Distribution Agreement, CDP ostensibly

maintains its own set of policies to ensure its employees follow and meet provisions of its Rolex’s

contract. Employees are informed that the most important CDP policy is: “Sale of Rolex Products




4Exhibit Q, the publicly available version of the Distribution Agreement, provides similar restrictions on sale
of Rolex products, setting forth, in relevant part:
        5. ROLEX TRADEMARKS
        5.1 USE OF ROLEX TRADEMARKS. Any promotional materials or other item bearing a
        Rolex trademark (such as the words "ROLEX" or “Oyster” and the Rolex Crown Emblem)
        furnished by Rolex remains the property of Rolex. Consent to use the Rolex trademarks is
        granted to Official Rolex Jewelers on a limited basis only, solely for the purpose of
        advertising and promoting the sale of Rolex products during the term of this Agreement.
        Jeweler will not acquire, nor will it claim any right, title or interest to the tradename or
        trademark ROLEX, nor to any associated trade dress, nor to any other trademarks,
        copyrights or other intellectual property owned by Rolex.
See. Ex. Q.
5 This is a fact confirmed in the publicly available Exhibit Q, which sets forth specific guidelines for the

relationship between a retailer and Rolex under which the retailer may sell Rolex products.


                                                        10
     Case: 1:21-cv-00775 Document #: 1 Filed: 02/11/21 Page 11 of 52 PageID #:11



must be made in person at the approved location. Distance selling by catalog, phone, Internet or

other means is not permitted.”6

        41.      CDP’s own policies ostensibly enforce mandatory procedures to ensure that it

upholds the Distribution Agreement including Rolex’s strict sales and quality standards, such as the

avoidance of volume sales, “grey market” resales, and the like. These include but are not limited to

the following: (1) sales professionals must be wearing a Rolex timepiece and a Rolex scarf or tie

while making Rolex sales; and (2) protective stickers must be removed from any watches sold in-

store. With respect to this last rule, CDP’s Rolex policies specifically provide that this step is

required so that watches are not sold on the “grey market.”7 Id. “Failure to follow this policy is

grounds for termination.” Id.

        CDP’s Rolex Policies Regarding Sales to Unknown Buyers

        42.      CDP’s Rolex policy makes clear that Rolex does not allow sales of limited availability

models to unknown clients. Id. The policy provides that certain high-demand Rolex watches should

only be sold to clients that the sales professional already knows, and the buyer should not have a

purchase history consisting of only limited availability models.8 “If [the hard-to-get models] end up on

the internet, this will result in a significant problem for the company.” Id.




6 See excerpts from various iterations of CDP’s Rolex policies, attached as Exhibit A.
7 “Grey market” and “black market” are terms used interchangeably to refer to the market for unlawfully
resold Rolex products.
8 This policy, too, is confirmed by the publicly available Exhibit Q, which mandates:

        3. RETAIL SALES ONLY. Jewelers will sell Rolex products only to ultimate consumers, at
        the retail level, in transactions that originate over the counter at its authorized location(s). All
        other methods of the sale (except for Rolex-approved corporate/presentation sales) are
        considered transshipping. Rolex is the sole distributor of Rolex watches in the United States.
        Rolex has not authorized any ORJ or any other person to act as a wholesaler or
        subdistributor; therefore, any transshipment of Rolex watches, even if unintentional, is
        prohibited. ORJs may not sell watches to customers referred from outside their local market
        area (unless the sale is transacted in person at an authorized location), nor may they pay a
        feel for any referrals.


                                                        11
        Case: 1:21-cv-00775 Document #: 1 Filed: 02/11/21 Page 12 of 52 PageID #:12



           43.      CDP has myriad other Rolex-specific sales rules. These include but are not limited to

prohibiting above-market or above-retail sales of Rolexes. The policy makes clear that there are

“NO EXCEPTIONS” to this rule. Id.

           44.      Rolex has strict warranty requirements which are required to be enforced by CDP,

through their store policies. Until the time frame discussed below, CDP required that for all Rolex

sales, the store’s Rolex Manager and/or Store Manager must monitor the sales. For every Rolex sale,

CDP’s policy required that both sides of the completed warranty card are copied, along with the

sales slip in the store. This process ensures that Rolex is able to verify that the watch was not sold

on the grey market but rather sold to an eligible customer at an approved Rolex retailer.

           45.      When customers used credit cards, CDP sales professionals were required to verify

that the purchasers’ identification matched the credit card.

           46.      These policies were enacted to ensure that the Distribution Agreement was not

violated, and that CDP was not defrauding Rolex.

           CDP’s Rolex Policies re: Shipping & Taxes

           47.      In order not to violate the relevant Illinois sales and use tax statutes and regulations,

the CDP policy9 was that the shipping of watches should not be volunteered or offered unless a

customer inquired. Watches could only be shipped to the same customer who bought the watch in-

person. The address that the watch was being shipped to had to match the address of the buyer.10

           48.      This rule was another check on unknown and untrusted customers volume-selling

Rolexes or re-selling them on the black market. This policy is a ruse to ensure that in the event of a

sales tax audit by the Illinois Department of Revenue, CDP maintained plausible deniability and

records to substantiate a fraudulent out of state sale.



9
    See Exhibit A, pg. 5.
10   This policy is a per se violation of 35 Ill. Comp. Stat. 120/13.


                                                          12
        Case: 1:21-cv-00775 Document #: 1 Filed: 02/11/21 Page 13 of 52 PageID #:13



           49.      As part of its sales tax collection and shipping policies, CDP required, unequivocally,

that watches could not be shipped to states that were not already on the approved list contained

within Exhibit A.

           50.      The sales tax collection policy also provided that sales taxes “must be collected at

[point of sales]” for watches shipped to Indiana, Michigan, and Wisconsin. 11

           CDP Policies re Rolex Distribution

           51.      In order to adhere to the Distribution Agreement and policies stated above, CDP

also maintained strict control over the allocation of Rolex watches to its sales professionals (e.g. this

policy would serve to restrict the sale of a limited availability watch to an inappropriate customer).

           52.      Upon receipt of watches, the Rolex Manager and Store Director would take each

watch into the Store Manager’s office, where they would record the watch’s serial numbers, the

warranty numbers, and determine, based on demand and other factors, which sales professional

would be assigned the watch.

           53.      CDP also instituted basic sales procedures depending on the nature of the

transaction. CDP’s Old Orchard store had two entrances: a CDP entrance and a Rolex entrance.

The general rule was that, for the customers who entered on the Rolex side, the Rolex Manager

would make contact with the customer and attempt to make a sale. For customers who entered on

the CDP side, the customer was assigned to whichever sales professional’s turn it was for a customer

to be assigned.

           54.      Prior to the time period described herein, newly hired sales professionals were not

allowed into the Rolex room and/or to sell Rolex products until they had an established client base

and had been trained specifically on Rolex, its products, and its sales policies

           The Scheme is Set in Motion


11
     See Exhibit A, pg. 20.


                                                      13
       Case: 1:21-cv-00775 Document #: 1 Filed: 02/11/21 Page 14 of 52 PageID #:14



          55.      Until approximately late November or December 2018, the CDP Rolex policies

mentioned above remained in effect and were strictly enforced.

          56.      Two events catalyzed the Scheme. The first was Duan’s hiring.

          57.      The second occurred in either December 2018 or January 2019. At that time, CDP

staff were informed that a certain $10 million sales goal had been set.

          58.      CDP sales professionals were told that if they hit $10 million in sales, Rolex would

help pay for a remodel of the CDP Old Orchard store, and that certain executives, namely Hill and

Baumgardner, stood to make substantial bonuses. Lastly, they were informed that if they attained the

goal, Rolex would make additional high-demand products available to CDP.

          Co-Whistleblower Giuseppe “Joe” Di Lorenzo

          59.      Di Lorenzo began working for CDP in October 2012 as a sales professional in the

Old Orchard Store.

          60.      In 2017, he was promoted to Rolex Manager of the Old Orchard store.

          61.      As the store’s Rolex Manager, Di Lorenzo’s duties included overseeing Rolex sales.

This included ensuring access to Rolex products rotated between sales professionals when new

customers visited the store, monitoring Rolex sales interactions to ensure policies were followed,

ensuring that Rolex warranties were properly issued, selling to customers when they entered the

store from the Rolex entrance, and attempting to ensure Rolex products were not sold to

“flippers.”12

          62.      When new Rolex products arrived, Di Lorenzo and Hill were responsible for

meeting, recording the serial and warranty numbers for each Rolex product, and assigning them,




12   The colloquial term for grey market sellers who attempted to obtain watches for resale.


                                                       14
     Case: 1:21-cv-00775 Document #: 1 Filed: 02/11/21 Page 15 of 52 PageID #:15



either to the sales professional who requested the watch on behalf of an existing customer or to

whichever sales professional’s turn it was to receive access to the watch.

        63.      When Di Lorenzo was hired, and throughout his training, CDP made clear that

online and grey market sales of Rolex watches were strictly prohibited.

        Co-Whistleblower Olga Nelson

        64.      Nelson was hired in July 2016 and was promoted to Assistant Store Manager on

approximately April 2, 2017.

        65.      As Assistant Manager, Nelson’s duties included selling and designing custom jewelry,

Rolex products, and supervising sales staff.

        66.      In approximately November 2017, CDP hired Dyol Hill, a friend of Baumgardner.

        67.      When Hill was hired, Nelson, Di Lorenzo, and the rest of the staff were told that

Hill was being brought in to “clean up”13 the Old Orchard Store.

        Plaintiff Suzana Krajisnik

        68.      Plaintiff Krajisnik was hired to work as a sales associate at CDP in approximately

October 2018 and initially staffed for a 40-hour workweek.

        69.      Krajisnik was hired at approximately the same time as Duan, another first-time sales

professional.

        70.      Neither Duan nor Krajisnik had a prior customer base or any jewelry sales

experience.




13 Until approximately November 2017, CDP’s Old Orchard Store experienced significant turnover of its
store directors. A series of store directors, Ralph Zupo, Sally Salcena, and Mariann Alkhovsky, were all hired
and fired within months of one another for various policy and performance-related violations.


                                                      15
     Case: 1:21-cv-00775 Document #: 1 Filed: 02/11/21 Page 16 of 52 PageID #:16



        71.     Working under Nelson, their immediate supervisor, both Duan and Krajisnik

completed CDP training: they were shown how to cold-call potential customers and taught CDP

policies, including the aforementioned Rolex policies.

        72.     Krajisnik initially performed adequately, when she was allowed her full hours of time

and given equal opportunities to make sales.

        73.     It was only when Krajisnik was denied access to Rolex products, as a result of

reporting and/or refusing to partake in the illegal pattern of activity referenced herein, that she had

her hours cut, and therefore was prevented from meeting the requisite sales expectations.

        Nelson Catches Duan Breaking Store Policies, Rolex Policies, and Several Laws

        74.     In approximately December 2018, Nelson observed Duan attempting to ship an

empty Rolex box out of state on behalf of a in store customer purchase.

        75.     Nelson stopped her from engaging in the behavior and reported it to Hill.

        76.     Contrary to the training that all new sales professionals receive, Hill inexplicably

defended Duan, responding that she was “new” and “did not know better.”

        77.     This was merely the first time she was observed by Krajisnik or her co-

whistleblowers engaging in criminal and other fraudulent activity.

        78.     It was around this time, in late December 2018, that Baumgardner and Hill informed

Krajisnik and her co-whistleblowers of the $10 million sales goal. This announcement coincided

with the acceleration of Duan’s illegal activity and the overall initiation of the Scheme.

        79.     The integral element of the Scheme was Duan’s participation in the conspiracy to

commit the aforementioned criminal activity via prohibited volume sales of Rolex watches out of

the country.




                                                   16
     Case: 1:21-cv-00775 Document #: 1 Filed: 02/11/21 Page 17 of 52 PageID #:17



        Di Lorenzo observes and reports Duan’s likely illegal behavior

        80.     In approximately January or February 2019, Krajisnik and her co-whistleblowers,

respectively, began observing Duan openly and flagrantly engage in activities that not only clearly

violated CDP and Rolex policies, but were also criminal activities that consisted of racketeering,

money laundering, mail, wire, immigration, and credit card fraud and Illinois sales tax evasion.

        81.     As the Old Orchard Store Rolex Manager, Di Lorenzo was privy to Rolex sales

numbers.

        82.     In late January or early February 2019, typically a slow post-holiday season period for

CDP, Di Lorenzo knew that customers had not been visiting the store in great numbers. Yet,

despite the lack of in-store customers, Di Lorenzo discovered that the Rolex sales numbers were

skyrocketing, and Duan, who had no established customer base and rarely, if ever, had in-store

customers, was recording extraordinary Rolex sales.

        83.     He discovered that Duan was regularly engaging in forging signatures on credit card

receipts and making remote sales of Rolex products, whether on the phone or online, to heretofore

unknown customers.

        84.     Di Lorenzo uncovered that Duan was using her own credit card to complete sales

transactions for sales allegedly made to customers, and either forging customer signatures and/or

simply writing, “known by Ying [Duan]” in the signature line.14 Based on information and belief

these activities fraudulently violated CDP’s credit card processing merchant services agreement.




14Exhibit B, collectively, depicts both one such receipt signed as, “known by Ying,” as well as photographs of
Duan’s credit card being used for this purpose, along with a completed purchase showing her card number as
the payment used to complete the transaction. The card numbers, both on Duan’s credit card itself, as well as
the receipts included herein, have been redacted except for the last four digits of card or account numbers to
protect their private information and in conformity with Federal Rule of Civil Procedure 5.2. Transactions for
which account or payment information is less relevant than the names or addresses to which watches were
shipped have been redacted in their entirety for the same reasons.


                                                     17
     Case: 1:21-cv-00775 Document #: 1 Filed: 02/11/21 Page 18 of 52 PageID #:18



         85.      Duan was also shipping three to four watches out-of-state at a time, thereby avoiding

Illinois sales taxes for the buyers on each watch and violating a myriad of CDP and Rolex policies.15

         86.      Included within the list of states to which Duan was shipping were multiple states

restricted by CDP policies specifically to avoid violating state sales tax laws.16

         87.      The states Duan shipped watches to includes, but is not limited to Nevada and

Arizona, which was prohibited by CDP. As Exhibits B and C make clear, she also shipped to

Wisconsin and Indiana without collecting sales taxes.17 The sales tax policies were ostensibly in place

to comply with the recent U.S. Supreme Court decision in South Dakota vs. Wayfair, 138 S. Ct. 2080

(U.S. 2018).

         88.      The watches Duan was volume selling and fraudulently shipping were frequently

gold model watches priced at between $25,000 and $40,000 per watch.

         89.      Di Lorenzo also discovered that although the watches were allegedly being sold and

sent to customers with different names, the watches were all sent to the redundant address or

addresses.

         90.      Di Lorenzo also discovered that Duan’s credit card information was used to

complete the sales on most or all of these fraudulent transaction slips.

         91.      Di Lorenzo notified Hill of Duan’s activities. Hill took no action.

         Krajisnik observes and reports Duan’s illegal behavior

         92.      On or approximately December 5, 2018, Krajisnik and Duan “connected” as

“friends” on Facebook.




15Exhibit C, collectively, shows several receipts and warranties demonstrating multiple watches being sold to
the same individuals, Ying Gong and Phoebe Zhang, and shipped out of state, in volume, to the same
addresses.
16
   See the list of states to which CDP permitted shipping as part of Ex. A, pg. 20; see the receipts contained within
Exhibits B and C, respectively.
17
   The receipts depicted in Exhibits B and C, respectively, show no sales taxes collected on any of these purchases.


                                                          18
     Case: 1:21-cv-00775 Document #: 1 Filed: 02/11/21 Page 19 of 52 PageID #:19



        93.     Krajisnik and her co-whistleblowers openly observed that, despite CDP and Rolex’s

clear policies forbidding online advertising and sale of Rolex products, and in clear violation of the

Distribution Agreement, Duan was openly posting Rolex products on her Facebook page for sale in

foreign countries.

        94.     Included in Duan’s social media activities were posts she made on Facebook pages

for jewelry “flippers.”

        95.     Enclosed as Exhibits D-I are partial conversations and/or social media posts

discovered by the Plaintiff and her co-whistleblowers, which Duan left open and accessible to

anyone present on company computers (translated from Mandarin):

                Exhibit D.        Conversation with Cici Hsieh;

                          Duan – “whoever name needs to be on the warranty card, I can do it”

                          Cici Hsieh – “If I need other types, can I ask you?”

                Exhibit E.        Social media posting by Cici Hsieh titled “a bag of cash for a bag of
                                  watches,” with corresponding picture of a Rolex watch and warranty
                                  card from CDP inventory;

                Exhibit F.        Conversation between Ming Feng and Duan;

                          Ming Feng – “Understood let me think about it”

                          Duan – “If you need more pictures with detail, I can take them. I work for a foreign
                          authorized Rolex authorized provider. The product comes from the shop with full
                          membrane.

                Exhibit G.        Conversation between Duan, Daniel Tu and unknown third party;

                          Daniel – “Can this watch be sent to LA? Can we avoid taxing?”

                Exhibit H.        Duan listing numerous Rolex products for sale on social media; and

                Exhibit I.        Facebook Messenger conversation with Ming Feng listing she her
                                  location as Taiwan, confirming her to be an overseas buyer.

        96.     Distressed by Duan’s actions, and well aware of the no-online sales policies,

Krajisnik reported this to Nelson.


                                                       19
     Case: 1:21-cv-00775 Document #: 1 Filed: 02/11/21 Page 20 of 52 PageID #:20



        97.     Duan eventually became very bold with pursuing online and illegal sales. Krajisnik,

and her co-whistleblowers, respectively, all witnessed Duan using her Facebook account to promote

Rolex products and sales. Duan left her Facebook account open on CDP computers on several

different occasions.

        98.     On another occasion, Nelson saw direct private Facebook messages between Duan,

and someone named “Daniel Tu” open on a CDP computer.

        99.     The messages showed that Tu sent Duan lists of watches that he wanted, for resale

on the overseas grey market.

        100.    Eventually, Tu came into the store on multiple occasions. He browsed products and

did not make an in-store purchase.

        101.    Nelson witnessed Tu bring Duan a gift at the store. On another occasion, Tu came

to the store and simply asked, “Where’s the Chinese girl?”

        102.    Krajisnik also began witnessing Duan engage in more flagrant violations of company

policy and illegal behavior. She, too, began witnessing Duan utilize her own credit card18 during sales

phone calls and to complete these telephone transactions. See Exhibit B.

        103.    Exhibit J depicts several instances of Rolex transactions utilizing Duan’s personal

credit card19 to sell repeatedly to the same overseas buyers over short periods of time.

        CDP engaged in other fraudulent behavior

        104.    In approximately January 2019, Nelson observed Duan come to the store and

package two boxes, ostensibly containing Rolex products. Upon investigation by Nelson, the boxes




18 Not only should this have alerted CDP management to flagrantly illegal activity, but this was a clear
violation of CDP and Rolex policies against employees purchasing Rolex products.
19 Financial information other than the last four digits of Duan’s credit card number have been redacted

pursuant to Rule 5.2.


                                                     20
       Case: 1:21-cv-00775 Document #: 1 Filed: 02/11/21 Page 21 of 52 PageID #:21



were addressed to another store employee, Haiwei Yuan, at his personal residence in Indiana.20 Of

particular note and concern, the box was shipped with Ralph Zupo’s21 name listed as the return

contact for CDP.

          105.    Upon information and belief, while Haiwei was employed by CDP, he was paid cash

and not recorded on the official payroll of CDP.

          106.    Rolex made a point of monitoring and limiting the amount of watches provided to

its licensed retailers, including CDP. One of the ways that Rolex maintained high demand for limited

supply watches was to require that they be special ordered, solely for known and existing customers.

          107.    Beginning in February 2019, after the $10 million goal was announced, Hill ordered

Krajisnik and her co-whistleblowers to place fraudulent “special” orders with Rolex in order to

increase the CDP Rolex inventory available for unauthorized overseas sales by Duan, without the

Plaintiff, Nelson, or Di Lorenzo having actual customers to purchase the merchandise.

          108.    As Duan continued making unauthorized and illegal sales to fake purchasers, with

Hill’s knowledge and approval, more Rolex policies fell by the wayside. Eventually, Hill stopped

meeting with Di Lorenzo to catalogue new watches. Rather, he began bringing them into and storing

them in his locked office and either assigning them all directly to Duan, or giving others an

unrealistically brief window to sell them before then assigning them to Duan, announcing that they

had run out of time to find a buyer, and giving them to Duan to sell online. Duan would make a

deposit using her own credit card to hold the watches for the online foreign buyers. All other

salespeople were restricted from selling these watches.




20   See Exhibit K, depicting a photograph of this box addressed to Yuan.
21   The fired CDP Store Director who had not worked for the company for numerous years.


                                                    21
     Case: 1:21-cv-00775 Document #: 1 Filed: 02/11/21 Page 22 of 52 PageID #:22



        109.    In March 2019, Hill cut Krajisnik’s hours in half, from 40 to 23 hours per week, and

she stopped receiving Rolex products to sell. With no access to work shifts or products to sell, her

sales suffered. At the same time, CDP increased her sales goals ensuring that she would be unable to

meet her quota.

        Hill Attempts to Involve Di Lorenzo in the Scheme and Threatens Him for Refusing

        110.    Immediately after the $10 million sales goal was announced in early 2019 – Hill

surreptitiously offered Di Lorenzo portions of several sales commissions on sales completed by

Duan, in a transparent attempt to bribe a whistleblower and join the Scheme.

        111.    Di Lorenzo refused the offer.

        112.    Approximately one week later, Hill told Di Lorenzo that he and Baumgardner were

going to fly Duan to Colorado to work on a side business. He stated that the side business would

require “a lot of cash”.

        113.    A few days after Di Lorenzo’s refusal of a share of the ill-gotten gains, Hill told Di

Lorenzo, “Bob and I are not going to let no one derail our retirement plans.”

        114.    Hill would repeat the phrase, that he would “not let no one” derail his retirement

plans” several times over the next several weeks.

        Nelson Engages in Protected Whistleblower Activity and is Illegally Fired in Retaliation

        115.    Nelson independently observed Duan’s behavior independent of Krajisnik’s

complaints and became suspicious as the behavior continued over a period of several months

despite her repeated reports to Hill.




                                                    22
     Case: 1:21-cv-00775 Document #: 1 Filed: 02/11/21 Page 23 of 52 PageID #:23



           116.   In reviewing the point of sale software utilized by CDP, The Edge, Nelson

discovered multiple transactions in which Duan allegedly sold Rolexes to individuals named, Jesse

Shan and Phoebe Zhang.22 Those transactions were all completed via Duan’s personal credit card.

           117.   In approximately the end of February 2019, a young couple, appearing to be in their

mid-20’s, came to the store. No one working in the store, save Duan, had ever seen them, they did

not have appointments, and they were not existing CDP customers with a verifiable purchase

history.

           118.   That evening, with no prior notice to security or Nelson, Duan brought the couple

into a private room, and brought 5 – 7 Rolex watches, each valued at $20,000 or more, into the

room with them to view, and shut the door.

           119.   Nelson reported Duan’s actions, in real time, to Hill. She told him that Duan had

taken seven watches into a room and was violating numerous Rolex and CDP store policies. Hill

simply told Nelson to “explain” the watch values to Duan, so she would be “more careful” in the

future. See Exhibit L.23

           120.   Nelson later uncovered that the couple’s names were Jesse Shan and Phoebe

Zhang.24

           121.   That evening, despite the existence of CDP policies prohibiting sales of Rolex

products to unknown buyers and the sale of multiple watches to such individuals, Duan sold three

rare watches to the couple. However, the buyers did not leave with their watches. Rather, Duan had




22 See Exhibit J.
23 Exhibit L depicts Nelson’s text message to Hill, reporting Ying’s behavior.
24 Zhang is one of the buyers depicted repeatedly in Exhibits B, C, and J. Zhang, Shan, and a third buyer,

“Yunyue,” were all repeatedly sold and shipped watches at the same address. “Yunueye” was a third client
name that Duan used to mask her volume sales to repeat “customers,” but was not actually a third buyer.


                                                     23
     Case: 1:21-cv-00775 Document #: 1 Filed: 02/11/21 Page 24 of 52 PageID #:24



the watches shipped to Las Vegas. Nelson, in performing her job duties, investigated the Las Vegas

address that Duan used and determined that it was the address for a Walgreens.

        122.     Nelson reported the incident, via text message, to Hill, as it transpired, who took no

corrective action.

        123.     Duan would eventually sell the same customers three or four more rare Rolex

timepieces over the next month or so. Of the six or seven watches Duan sold to this couple, they

were all shipped out of state, to avoid paying sales taxes, to the same Las Vegas address.

        124.     Nelson later discussed the incident in-person with Hill, who she did not yet suspect

of being in concert with Duan. She told Hill that Duan was “dishonest,” that she was “flipping”

watches, and described her actions in selling a barrage of watches to these unknown buyers and

shipping them out-of-state to avoid sales taxes. Duan’s conversation depicted in Exhibit F

corroborates her intent to evade sales taxes.

        125.     Hill’s response was that the buyers were “influencers,”25 and that it would be good

for CDP to sell to them.

        126.     Nelson voiced her objection to Hill over Duan flipping watches multiple times in

March and April 2019.

        127.     During that same time period, Krajisnik reported some of Duan’s actions to Hill.

Hill’s response to Krajisnik was to tell her to “protect” Duan from Nelson and others when he was

not present at the store.

        128.     In April 2019, on a day off, Di Lorenzo received a call from CDP’s watchmaker,

Paul Nichols.


25People who work in an advertising capacity, typically making social media posts to large social media
followings on platforms like Instagram to sell various products.


                                                     24
        Case: 1:21-cv-00775 Document #: 1 Filed: 02/11/21 Page 25 of 52 PageID #:25



           129.    Nichols called to inform Di Lorenzo that Duan left her phone open and he had

observed that she had received an automated text that was sent to confirm a $26,000 deposit from

overseas.

           Hill & CDP take steps to cover up their crimes

           130.    In approximately May or June 2019, CDP announced to staff that the company

would be further restricting out-of-state shipping due to concerns related to state tax laws. Hill,

obviously concerned because this would affect his ability to continue his scheme with Duan, told Di

Lorenzo that he had done research and discovered that Portland, Oregon did not apply sales tax. He

later told Di Lorenzo that he mentioned this fact to Baumgardner, who approved him and Duan

shipping empty boxes there.

           131.    Subsequently, Duan began shipping empty boxes to Portland, furthering the fraud in

which she and Hill were now clearly engaged. Duan began shipping empty boxes to the same

Portland address, despite allegedly selling to different buyers each time. On information and belief

these watch sales were on behalf of online and foreign buyers.

           132.    In approximately March or April 2019, Nelson reported concerns to CDP’s Head

Accountant, Vicky Hill.26

           133.    Nelson explicitly told Vicky the following: (1) that Duan was using her own credit

card to flip watches, and likely committing some form of credit card fraud; (2) that Duan’s credit

card numbers were showing up over and over on different receipts to watches allegedly sold to

legitimate buyers; (3) that Duan was signing receipts on behalf of clients who never visited the store,

sometimes forging signatures and other times signing, “Known by Ying [Duan]”; and (4) that Vicky




26   No relation to Dyol Hill.


                                                    25
    Case: 1:21-cv-00775 Document #: 1 Filed: 02/11/21 Page 26 of 52 PageID #:26



needed to review, carefully, Duan’s sales receipts. Nelson also told Vicky about how Duan was

deliberately and consistently shipping watches to out-of-state addresses to bypass sales taxes.

       134.    Vicky’s told Nelson that she no longer had the time to review the accounting books,

her primary job duty, as she had suddenly, and for no obvious reason, been relegated to a private

backroom office, doing “special projects” for Hill.

       135.    Prior to that new duty, Vicky’s primary duties were checking and rechecking sales

slips, sales receipts, and related paperwork. Now, she could no longer regularly perform those tasks.

       136.    Vicky asked Nelson for the credit card numbers that she had mentioned. During the

discussion, Ms. Nelson asked Vicky to whom she was loyal. Vicky said “Seymour [Holtzman].”

Nelson ended by saying that what Duan and Hill were doing was not right.

       137.    Hill undertook other measures to keep Nelson from uncovering the full scope of the

Scheme.

       138.    Hill was often out of town or otherwise away from the store. Prior to Duan’s sudden

influx of sales and autonomy, Hill regularly allowed Nelson to use his office and computer.

Beginning around February 2019, Hill began locking his office and prohibiting Nelson from entering

or using his computer.

       Nelson Escalates her Whistleblowing Activity

       139.    On approximately May 4, 2019, Hill and Baumgardner ordered Nelson into an

unannounced meeting with the two of them. Hill began by telling Nelson, “You’ve had some angst.”

       140.    Nelson told Hill that she believed he was “in bed” with Duan. She said, specifically,

in front of both men, that she believed Duan was flipping watches and that Hill was allowing it.

       141.    Hill began shouting and the meeting quickly deteriorated.



                                                  26
     Case: 1:21-cv-00775 Document #: 1 Filed: 02/11/21 Page 27 of 52 PageID #:27



        142.    As Nelson exited the room with Baumgardner, Hill asked, “Flipping watches? Like

Joe and the Serbians?27”

        143.    Once they were in private, Nelson told Baumgardner, “Bob, I’m not sure what to do

here. I have special orders to other clients, they’re flipping watches.”

        144.    During that discussion, Nelson showed Baumgardner images she discovered when

Duan left her social media accounts open on company computer screens for all to see. The posts

showed Duan communicating with sales contacts overseas, openly marketing Rolex products.28

        145.    She also informed Baumgardner about witnessing Duan repeatedly shipping watches

after using her own credit card to complete sales transactions, that Duan was frequently assisting her

friends or sales contacts in flipping these watches in Asia, hence the non-removal of stickers, and

that she witnessed Duan enter the store with bags of cash, and place large quantities of cash in the

sales register. She showed Baumgardner images of Duan entering with the bags of cash.

        146.    During that conversation, she also showed Baumgardner Duan’s sales report,

reflecting how she was volume-selling to the same customers and shipping all of the watches out of

state to bypass sales taxes.

        147.    Among the documents shown to Baumgardner were conversations between Duan

and her “buyers,” wherein they discuss how she is going to get them difficult-to-obtain watches. In

those conversations, Duan openly discusses discounting and otherwise altering watch prices in

violation of Rolex policies.



27 As Di Lorenzo would later learn, this was a racist remark, likely made because Di Lorenzo’s wife is of
Serbian descent and a reference to a past sale he made to a customer of Eastern European descent in
approximately December 2018. Baumgardner and CDP would later use that transaction – which was made
lawfully, and in accordance with CDP and Rolex policies – as a flimsy and racist pretext to fire Di Lorenzo
for “flipping.”
28 See Exhibits D – G.




                                                     27
     Case: 1:21-cv-00775 Document #: 1 Filed: 02/11/21 Page 28 of 52 PageID #:28



        148.    At the conclusion of their meeting, Baumgardner told Nelson not to discuss any of

this with anyone else and that he would investigate.

        149.    Following the meeting, Nelson emailed Baumgardner additional evidence of Duan’s

actions. See Exhibit M.29

        Ying & Hill Openly Complete Fraudulent Transactions in the Store

        150.    In approximately early May 2019, a few weeks after Nelson’s meeting with Hill and

Baumgardner, Krajisnik and Nelson were standing near the front of the store when Duan’s

boyfriend entered.

        151.    Duan met him near the front where he unwrapped a plastic bag and removed a

lunchbox. Near the cash register, he opened the lunchbox and removed a large quantity of cash.

        152.    Hill then appeared from his office, greeted Duan and her boyfriend warmly and

expectantly and brought them into his office, where they began counting the cash, with the door

open.

        153.    Upon information and belief, in furtherance of their money laundering activities,

Duan and Hill, failed to report many of these cash transaction to the IRS on Form 8300, as required.

        154.    Later that same evening, as part of her job duties, Nelson counted the cash in the

register. In investigating, she uncovered that the cash had been applied to a specific customer’s sale

as part of a partial cash/credit card transaction.

        155.    This was not the only time Hill or Duan engaged in odd behavior with large sums of

cash.




29Exhibit M depicts a portion of Nelson’s email to Baumgardner, corroborating her protected whistleblowing
activities.


                                                     28
     Case: 1:21-cv-00775 Document #: 1 Filed: 02/11/21 Page 29 of 52 PageID #:29



          156.      On another occasion, Hill came to the store and, for no obvious reason placed a

large quantity of cash in the register.

          Hill & Baumgardner conspire to silence Nelson

          157.      Following the May 4 meeting, Hill spent most of the next month working to further

marginalize Nelson and making preparations to preemptively legitimize her imminent firing.

          158.      Hill hired another employee, Erik Kiluk, and assigned him several of Di Lorenzo and

Nelson’s most important job duties. Now, only Kiluk was allowed to close the cash register each

night. Thereby precluding Di Lorenzo and Nelson from continuing to observe the Defendants

illegal activity.

          159.      Based on information and belief, Kiluk’s new job duties also included doctoring

Duan’s many fraudulent receipts.

          160.      Nelson, an assistant manager, and Di Lorenzo, the Rolex Manager, were no longer

permitted to see the Rolex inventory.

          161.      The Rolex boxes were locked in Hill and Kiluk’s offices. Soon Mr. Di Lorenzo was

no longer included on the emails discussing their Rolex inventory. They hired new sales staff, all

while cutting Ms. Krajisnik’s hours and barring her from access to selling Rolex products.

          162.      Krajisnik, Nelson, and Di Lorenzo continued suffering in other ways due to their

refusal to keep quiet about Duan and Hill’s transgressions, and because they refused to participate in

the Scheme.

          163.      During this period Hill continued ordering them to make fraudulent “special” Rolex

orders.




                                                     29
     Case: 1:21-cv-00775 Document #: 1 Filed: 02/11/21 Page 30 of 52 PageID #:30



        164.     On one occasion, three Rolex Green Submariner watches came to the store. On this

occasion, Krajisnik had a buyer for the watch and requested that Hill give her access to one so she

could sell it. Instead, Hill yelled at her, “You have not made any ‘special’ orders.” Hill told her that

the watches were all for Duan and simply told Krajisnik to make fraudulent watch orders if she

wanted to sell any Rolexes.

        165.     In late May or early June, CDP Human Resource Employee Caroline Di Batista

contacted Krajisnik and said she was investigating allegations that Nelson had sexually harassed

Duan by showing her social media photographs around the store inappropriately.

        166.     Krajisnik told Di Batista that she was unaware of Nelson doing anything

inappropriate.

        167.     Krajisnik did, however, tell Di Batista of Duan’s illegal activity. Di Batista responded

that she was not investigating that issue and refused to discuss it.

        168.     On June 19, 2019, Hill and Baumgardner initiated their plan to silence Nelson and

warn any other would-be whistleblowers not to come forward. After completing the sham human

resources investigation designed to corroborate their desired findings, CDP fired Nelson under a

false pretext of her sexually harassing Duan, insubordination towards Hill, and “making false

statements.” The alleged primary pretext for her termination was the statement she made in the

course of her protected activity of reporting illegal behavior, that “Doyle [Hill] was in bed with Ying

[Duan].” Nelson was told that “in bed” was construed to have sexual connotations, when clearly

Nelson was using the colloquial term for collusion.

        169.     Her firing document contained a barrage of other falsehoods, accusing her, in part,

of making false accusations of Duan of shipping empty watch boxes, even though the firing letter




                                                    30
     Case: 1:21-cv-00775 Document #: 1 Filed: 02/11/21 Page 31 of 52 PageID #:31



itself included acknowledgements by Duan that she had shipped empty boxes.30 The same letter also

acknowledged that such conduct would be illegal.

        170.      Indeed, the document Hill provided Nelson included that Duan had attempted to

ship an empty Rolex box, which Hill claimed he personally caught and stopped, in December 2018.

The document also included that he advised Duan that, “shipping an empty box was a terminable

offense at CD Peacock,” and, most importantly, that such behavior was “against the law and against

company policy.” It falsely claimed, however, that this was the only instance of such behavior.

        171.      CDP illegally deducted $900 from Nelson’s final paycheck.

        172.      When CDP fired Nelson, they requested that Nelson return her company laptop,

which she returned. They falsely accused her of breaking the computer and deducted $900 from her

final paycheck.

        Holtzman ignores obvious evidence of retaliation and the RICO conspiracy

        173.      On July 21, 2019, after her firing, Nelson wrote to Holtzman and notified him of the

Scheme. See Exhibit O.31

        174.      In her email, she told him about Duan’s credit card fraud, tax fraud, and about the

violations of CDP and Rolex policies.

        175.      Nelson’s email also detailed Hill and Baumgardner’s respective roles in the Scheme,

and each’s efforts to cover up the Scheme and silence her.

        176.      Holtzman never responded.




30See Exhibit N, an excerpt from that termination letter.
31Exhibit O is the entirety of Nelson’s email to Holtzman, which contained detailed photographic and other
electronic evidence of Duan’s illegal activity and management’s complicity in her acts.


                                                    31
     Case: 1:21-cv-00775 Document #: 1 Filed: 02/11/21 Page 32 of 52 PageID #:32



        CDP attempts to cover its tracks

        177.    After Nelson’s firing, Baumgardner made a series of moves to create the appearance

that the store was reaffirming its existing policies and that all of his, Hill, and Duan’s recent actions

were legal.

        178.    Baumgardner reissued store policies as they related to Rolex. The policies reiterated

all of the previously discussed requirements, with a particular emphasis on the requirement of in-

store purchases.

        179.    For the first time, Baumgardner also instituted a rule that all newly sold Rolexes must

be sent to a specific engraver to ensure they were not sold improperly. This policy was seemingly

issued for the benefit of all but Duan: her behaviors did not change, and only she was not required

to send her sold watches to the engraver.

        180.    Following Nelson’s firing, Hill hired Mark Reinhardt, a former manager who had

been previously been terminated by CDP.

        181.    Hill also announced that moving forward, he and Reinhardt would be in charge of all

Rolex shipments. Reinhardt would take any watches newly sold to the engraver.

        182.    At around this time, Duan, in an effort to cover up the Scheme, began sharing partial

sales commissions with other sales professionals (excluding the Plaintiffs), who had begun

complaining about a lack of access to Rolexes.

        183.    In July 2019, Kiluk allowed Krajisnik to sell a Rolex that she requested via special

order for an actual customer.




                                                    32
    Case: 1:21-cv-00775 Document #: 1 Filed: 02/11/21 Page 33 of 52 PageID #:33



       184.    After Krajisnik had successfully completed the sale, she witnessed Hill berate Kiluk

for allowing her to sell the Rolex. She specifically overheard Hill ask Kiluk, “Why did you give those

two watches to Suzana?”

       185.    When Kiluk replied that they had been assigned to her, Kiluk said, “Don’t give

Suzana Rolexes.” Hill then yelled at Kiluk to come into his office.

       186.    Krajisnik’s fears about her status at the company were later confirmed when Hill told

Di Lorenzo that he, too, should not allow Krajisnik access to Rolex products and that he had

specifically moved her sales goals such that she would be unable to meet them and be fired.

       187.    On approximately October 10, 2019, Krajisnik again reported Duan’s actions, this

time to Hill. She told him, after a company-wide meeting, that Duan was still listing products online

in violation of policies. Hill’s response, incredibly, was that he had “always encouraged posting

watches online” and that this did not violate any of CDP or Rolex policies.

       188.    Just a few days after Hill’s bizarre claims about posting watches online, Hill left

CDP’s employ under mysterious circumstances.

       189.    Hill told Di Lorenzo in a text message that he had been fired.

       190.    However, CDP employees were told Hill had resigned and moved home to Texas to

be closer to his wife’s family. Even after Hill’s “firing” or pseudo-resignation, customers continued

visiting the store to speak with Duan because “Dyol [Hill] sent them.”

       Di Lorenzo Uncovers Additional Fraudulent Activity by Duan Committed in Furtherance of
       the Scheme

       191.    Following Hill’s departure, in the course of performing his duties as the Rolex

Manager, Di Lorenzo discovered several Rolex warranties filled out by Duan that contained patently




                                                  33
     Case: 1:21-cv-00775 Document #: 1 Filed: 02/11/21 Page 34 of 52 PageID #:34



and obviously false names of the watch buyers. The watch buyers’ “names” included “Lebron

James,”32 “Richard Mille. ”33

        192.     Duan’s behavior, by this point, was quite open. Exhibit B, referenced earlier, depicts

Duan’s credit card, left in plain sight, and a receipt containing her card number still open in front of

her credit card on a computer screen, showing a blatant instance of her fraudulent behavior and lack

of concern for being caught.

        193.     Di Lorenzo informed new Store Manager Reinhardt of Duan’s fraudulent activity.

Reinhardt’s answer was: “Ok, I’ll bring it up to Bob and take care of it.” Duan still faced no

repercussions.

        194.     At around this time, Reinhardt made further efforts to marginalize Krajisnik,

ordering her to spend her time organizing inventory and cleaning items specifically to keep her out

of the Rolex room and away from Duan and her illegal activities.

        Krajisnik is fired for whistleblowing under a false pretext of poor sales numbers

        195.     In approximately October 2019, CDP hired Chris Croteau to formally replace Hill as

Store Director. Both Di Lorenzo and Krajisnik immediately experienced hostile behavior from

Croteau, who would avoid making eye contact with or speaking to either unless absolutely necessary.

        196.     On November 29, 2019, about 3 weeks before her firing, Krajisnik met with

Croteau. She asked him if he had something against her. During the meeting, she also engaged in

protected whistleblowing activity. She reported everything she knew about Duan’s actions: the social




32 See the top right-hand corner of page 4 of Exhibit C, showing “Lebron James” written on a warranty card.
To the best of Plaintiff’s knowledge, Mr. James was not a customer of CDP and had not purchased the watch
in question.
33 Richard Mille is the name of a noted watch brand. This sale was a split commission with Reinhardt himself,

who must have known about the fraudulent behavior and profited from it.


                                                     34
     Case: 1:21-cv-00775 Document #: 1 Filed: 02/11/21 Page 35 of 52 PageID #:35



media postings she had seen open on company computers, the violations of CDP and Rolex policy,

the fraudulent use of credit cards, and the tax avoidant shipping. At one point, she said, “I think

they are doing money laundering and tax evasion.” She even bluntly told Croteau, “I think Duan is

doing something illegal.”

          197.   Croteau asked Krajisnik for proof. Ms. Krajisnik directed Croteau to the CDP

computer network, explaining that much of the fraudulent information Duan entered should be

readily accessible for all to review. She also told Croteau that Reinhardt and Hill were “in on” the

scheme and profiting from Duan’s actions, that she knew Hill was still involved as clients had

continued visiting the store and said, “Dyol sent us.”

          198.   Croteau told her, “Don’t worry, be my eyes and ears about what’s happening in

store.”

          199.   Krajisnik voiced fear over her sales, which had dipped through no fault of her own,

but instead, as a result of a carefully orchestrated effort by the management to restrict her hours,

deny her access to inventory, and clean and organize, rather than sell. Croteau told her, “Your job is

not on the line, you’re fine, I’ll get you taken care of and get you training, and you’ll be fine. I’m

going to send you to Rolex training, you’re going to be my $1,000,000 employee!”

          200.   During the meeting he also asked about Nelson, who he said he had heard had been

fired for stealing. Lastly, Croteau ended the meeting by saying, “Don’t tell Joe [Di Lorenzo]

anything.”

          201.   Just after this meeting, in December 2019, a shipment of popular Rolex watches

arrived for a private sales event.




                                                    35
     Case: 1:21-cv-00775 Document #: 1 Filed: 02/11/21 Page 36 of 52 PageID #:36



        202.     As requested, Krajisnik succeeded in having several customers come to the event,

but Croteau refused her access to the watches to sell, most of the clients eventually left as

Defendants in furtherance of the scheme, did not allow her to sell merchandise to them.

        203.     Upon Krajisnik requesting permission to sell watches to her customers at the event,

Croteau first lied and tried to tell Krajisnik that the shipment had not arrived, but Krajisnik insisted

she had seen the watch shipment.

        204.     Croteau finally relented and gave her one GMT watch to sell, which she sold.34 He

refused, however, her requests to also sell a “Green Submariner” Rolex or a “Deep Sea” Rolex to a

customer at the event, claiming, falsely, that these watched had been specially ordered by Duan.35

Croteau’s refusal to permitted her to sell the second watch, . Instead, Croteau gave those watch to

Duan to sell after the event as part of the Scheme, and deliberately blocked Krajisnik from selling

them.

        205.      Three weeks later, like Nelson, Krajisnik was fired. This time, CDP’s pretext was

that it was due to her lagging sales numbers, which were a result of CDP’s illegal Scheme and

deliberate efforts to marginalize and fire her for her whistleblowing reporting and refusals to

participate in the illegal criminal enterprise.

        Holtzman ignores a second report about the Scheme

        206.     By the time of Krajisnik’s firing, Holtzman had already received Nelson’s

whistleblowing email months earlier, and was on notice of the ongoing illegal conduct.



34 Exhibit S depicts the receipts showing first the receipt reflecting the sale Krajisnik was allowed to make.
The second page reflects one of the watches that was given to Duan after the event.
35 This claim, too, is easily disproven as false. On CDP receipts, on the left-hand side below where the

receipts read “Purchase,” “special orders” will read “special order.” On the second receipt, depicted as part of
Exhibit S, no such designation is written on the receipt, proving Croteau lied about the watch in question
being specially ordered by Duan.


                                                      36
     Case: 1:21-cv-00775 Document #: 1 Filed: 02/11/21 Page 37 of 52 PageID #:37



        207.    On December 28, 2019, after her firing, Krajisnik too, emailed Holtzman to report

what had transpired. See Exhibit P.36

        208.    In her email, Krajisnik informed Holtzman about how she had been fired as

retaliation for reporting illegal activity and policy violations to Croteau.

        209.    Krajisnik also informed Holtzman about how Duan was engaged in an ongoing

practice of violating company policies, about how Duan was engaged in “tax evasion,” and about

how Baumgardner was also involved in the Scheme.

        210.    Holtzman’s response belies any notion that he was concerned about her allegations,

surprised by the email, or cared about the criminal enterprise being openly conducted at CDP.

        211.    Holtzman’s response was as shocking as it was damning. Holtzman’s only response

was to “Reply All” and to state, “Bob [ Baumgardner,] Tom[Keevan, Senior Vice President of

Merchandising] I don’t know who this person is and find out who gave her my email address ?”

        212.    Damning for Holtzman, his response cements that he was well aware of the

conspiracy, now having been notified and given specific details of the Scheme by two separate

employees making substantially similar allegations, and was too busy profiting from it to care about

the consequences. At a bare minimum, Holtzman approved of the Scheme. At worst, he was its

mastermind, now angry that someone had uncovered his own participation in the Scheme.

        Di Lorenzo suffers the same fate as Nelson and Krajisnik

        213.    In December 2018, Di Lorenzo made a sale of a Rolex to a customer of Eastern

European descent. He had never met this person before, and never spoke again. Di Lorenzo’s wife




36Exhibit P contains Krajisnik’s email to Holtzman, and his flippant and dismissive response, demonstrating
his full support for and complicity in the Scheme.


                                                    37
     Case: 1:21-cv-00775 Document #: 1 Filed: 02/11/21 Page 38 of 52 PageID #:38



is also of Serbian origin. The customer applied for financing through a third-party finance company

offered at the point of sale.

           214.   Di Lorenzo followed CDP procedure in making the sale, requiring the customer to

provide a copy of his driver’s license, which was valid and unexpired, before completing the sale.

Apparently, the license was to expire within a month or two of the sale. No policy or law prohibited

Di Lorenzo from completing the sale because the license might expire soon after. Di Lorenzo

executed the sale and did not think of it again.37

           215.   In November 2019, Croteau and Vicky Hill brought Di Lorenzo into a meeting and

accused Di Lorenzo of engaging in possibly fraudulent behavior in concert “with the Serbian truck

driver.”

           216.   Apparently, CDP used the fact that the now nearly one-year-old sale was made to

someone with a soon-to-be-expired driver’s license as a pretext to “investigate” Di Lorenzo for

flipping watches. They insinuated that he was involved with a criminal organization and committing

fraud because the buyer’s license would have expired soon after the sale was completed. Notably, no

one had raised concerns about this sale until almost a year after it was completed. Furthermore,

there was never a policy in place to check the proximity of the expiration of the identification to the

date of sale, merely to check that the identification was current.

           217.   In early December 2019, just after Krajisnik met with Croteau to engage in

whistleblowing activity, Croteau ordered Di Lorenzo into a closed-door meeting. Croteau told him,

“I know everything that’s going on here. Seymour [Holtzman] sent me here to clean up.” Surprised,



37Hill’s remark to Nelson back in May 2019 was not communicated to Di Lorenzo until much later – likely
after his firing. It is now apparent that Hill’s comment, “Flipping watches? Like Joe and the Serbians” was a
thinly veiled threat to trump up charges of “flipping” against Di Lorenzo as retribution for objecting to
and/or reporting the illegal activity.


                                                      38
     Case: 1:21-cv-00775 Document #: 1 Filed: 02/11/21 Page 39 of 52 PageID #:39



Di Lorenzo said, “Really? So, you know about the tax evasion, Duan using her credit card, and the

money laundering?” Croteau said, “Yea, re the address [Duan] is shipping to: I know that area

because my sister-in-law lives right around the corner.” At one point, Di Lorenzo said, specifically,

that he was “worried that something illegal was going on,” related to Duan’s the credit card uses and

regular shipping of watches.

        218.    Nothing improved after Di Lorenzo’s December complaint. Duan’s illegal activity

continued, unabated, after Krajisnik’s firing and into January 2020.

        219.    On January 6, 2020, Di Batista, Croteau, and Assistant Manager Mark Reinhart

arrived at the store. They terminated Di Lorenzo’s employment.

        220.    They blamed his firing on his having made sales being to Eastern European men

with soon-to-expire driver’s licenses. Gallingly, they claimed that Di Lorenzo was engaged in a kick-

back scheme with “European guys” that “exposed the company to fraud.”

        221.    They told him he was fired, though they would let him resign in exchange for a

positive employment reference. Di Lorenzo refused, and refused to sign their paperwork. A few

hours later, Croteau sent him a text message, stating he would give a good referral for a new job; Di

Lorenzo did not respond.

        222.    They fired Di Lorenzo even though they knew he was the only breadwinner for his

family and that his wife had just given birth to a child a few months earlier, after years of struggling

to become pregnant.

        223.    They fired Di Lorenzo, like co-whistleblower Nelson and Plaintiff Krajisnik, because

he refused to participate in the illegal racketeering scheme, refused to accept bribes to remain silent

about the scheme, and continued to complain about or report the illegal conduct.




                                                   39
     Case: 1:21-cv-00775 Document #: 1 Filed: 02/11/21 Page 40 of 52 PageID #:40



        224.    To date, Krajisnik remains unemployed.

                                        RICO ALLEGATIONS

        225.    Plaintiff reincorporates and realleges by references paragraphs 1 through 224 as

though fully set forth herein.

        226.    As detailed above in paragraphs 1 through 224, Defendants Holtzman,

Baumgardner, Hill, Croteau, and Duan (the “RICO Defendants”) conducted or participated in the

conduct of an enterprise, CDP, through a pattern of racketeering activity in violation of 18 U.S.C.

§1962(c).

        227.    Alternatively, the RICO Defendants, through an agreement to commit two or more

predicate acts, conspired to conduct or participate in the conduct of an enterprise, SCJ, through a

pattern of racketeering activity in violation of 18 U.S.C. § 1962(d). The actions of the RICO

Defendants as against Plaintiff, and as described above, were in furtherance of the RICO

Defendants’ conspiracy and in violation of 18 U.S.C. § 1962(d).

                                         THE ENTERPRISE

        228.     CDP was and is the passive instrument of the Defendants’ racketeering activity and

constitutes an “enterprise” as that term is defined in 18 U.S.C. § 1961(4), separate and distinct from

the individual Defendants named herein.

        229.    Starting in approximately November or December 2018s, and continuing, upon

information and belief, to present day, the Defendants, as well as other persons known and

unknown, being persons associated with CDP, which was and is engaged in, and the activities of

which affected and affect interstate commerce, unlawfully and knowingly conducted or participated,

directly or indirectly, in the affairs of that enterprise through a pattern of racketeering activity, that

is, through the commission of two or more racketeering acts set forth herein. This illegal

racketeering activity includes, but is not limited to engaging in a coordinated pattern of illegally


                                                     40
     Case: 1:21-cv-00775 Document #: 1 Filed: 02/11/21 Page 41 of 52 PageID #:41



fraudulent behavior, to sell Rolex merchandise improperly and illegally at a high volume in order to

hit the $10 million sales goal while defrauding Rolex, various state taxing authorities and to the

detriment of the Plaintiff.

        230.    Plaintiff seeks to prohibit the Defendants from utilizing the pattern of unlawful

conduct in which they have continually engaged during the relevant time period.

        231.    The pattern of racketeering engaged in by the Defendants involved at least two

separate but related acts of racketeering activity, carried out from approximately November or

December 2018 through the present.

        232.    Plaintiff was directly injured by the RICO Defendants’ acts of racketeering activity.

        PREDICATE ACTS & THE PATTERN OF RACKETEERING ACTIVITY

        233.    Section 1961(1) of RICO provides that “racketeering activity” includes any act

indictable under 18 U.S.C. § 1341 (relating to mail fraud), 18 U.S.C. § 1343 (relating to wire fraud),

and 18 U.S.C. § 1513 (relating to retaliating against a witness, victim, or an informant). As set forth

below, the Defendants engaged in conduct violating 18 U.S.C. §§ 1341, 1343, and 1513 to effectuate

their unlawful scheme.

        234.    The Defendants’ acts were not isolated, but rather formed a pattern of conduct

through which the RICO Defendants used the enterprise, CDP, to defraud Rolex and state taxing

authorities, for monetary gain, and to silence the Plaintiff and the whistleblowers from complaining

about and exposing such illegal and fraudulent acts.

        235.    The pattern of the Defendants’ illegal racketeering activity, as defined by 18 U.S.C. §

1961(1) and (5), and 18 U.S.C. §§ 1341, 1512, and 1513 are based on the following facts:

        236.    The Scheme involved fraudulently falsifying Rolex sales transactions in a conspiracy

to defraud Rolex, and most significantly, violating a multitude of state and federal laws, including but




                                                   41
        Case: 1:21-cv-00775 Document #: 1 Filed: 02/11/21 Page 42 of 52 PageID #:42



not limited to racketeering, money laundering, immigration fraud, credit card fraud, and sales and

use tax evasion, in service of reaching this $10 million sales target and/or other nefarious purposes.

           237.    The Scheme, set forth chronologically earlier, was complex, involved all of Duan,

Hill, Baumgardner, and, later, Croteau, and occurred with Holtzman’s knowledge and/or tacit or

explicit approval as he repeatedly failed to act or investigate when given explicit notice by Nelson

and Krajisnik, respectively.

           238.    The Scheme involved Duan listing Rolex products on online on her various social

media pages, including Facebook, Instagram, and WeChat.38

           239.    Duan would sell the watches, many of which were rare products, to both unknown

buyers and known buyers who she knew intended to violate CDP and Rolex policies and CDP’s

Distribution Agreement39 by volume selling or “flipping” Rolex products.

           240.    In support of this practice, Duan would intentionally fail to remove the Rolex

product’s protective sticker so it could be resold as “brand new.”

           241.    The fraudulent acts by Duan, include but are not limited to sales she purportedly

made to “customers,” using her own credit card, on the following dates:

               A. On April 10, 2019, Duan “sold” a $49,670 watch to “Phoebe W.” using her own

                   credit card;

               B. On April 11, 2019, Duan “sold” a $34,650 watch to “Phoebe W.” using her own

                   credit card;

               C. On April 13, 2019, Duan “sold” a $34,650 watch to “Phoebe W.” using her own

                   credit card; and




38   China’s largest messaging app.
39   See Exhibit Q, Section 3 supra.


                                                    42
     Case: 1:21-cv-00775 Document #: 1 Filed: 02/11/21 Page 43 of 52 PageID #:43



            D. On April 16, 2019, Duan “sold” a $14,050 watch to “Phoebe W.” using her own

                credit card.

        242.    On each of the sales set forth in paragraph 243, Duan recorded the sales as to

“Phoebe” in the Edge computer system used by CDP, even though the transactions were completed

using her credit card.

        243.    Duan engaged in additional fraudulent credit card transactions, using a different

personal credit card, on:

            A. March 1, 2019 in a transaction for a $34,650 watch;

            B. March 4, 2019 in a transaction for a $33,650 watch;

            C. March 21, 2019 in a transaction for a $37,550 watch; and

            D. April 11, 2019 in another transaction for $34,650.

        244.    Duan completed these transactions by using her own credit cards and, at times, large

quantities of cash brought to CDP in literal sacks of money by her friends and buyers. Duan would

doctor receipts, forge “buyers’” signatures, or write “known by Duan” on receipts in place of the

customer’s signature.

        245.    By forging signatures, misrepresenting who actually purchased the watches, and/or

using her own credit card to complete transactions purportedly made by others, Duan committed

fraud on an ongoing basis between November or December 2018 and the present, in addition to

violation of the CDP credit card merchant services agreement.

        246.    Duan would then either fraudulently represent on CDP sales documents and

paperwork that the buyer had purchased the watch in the store but wanted it shipped as a gift or

sent to themselves. She would either ship an empty box to make it appear that the watch had been

shipped or would ship the watches themselves. She would send several watches to the same

addresses around the country, including in Las Vegas, Nevada and Portland, Oregon, among others.



                                                  43
    Case: 1:21-cv-00775 Document #: 1 Filed: 02/11/21 Page 44 of 52 PageID #:44



These watches were all purportedly sold to different buyers yet were continually sent to the same

addresses. Some of the addresses did not even exist (e.g. were abandoned warehouses or the like),

others were the homes of some of her customers who would flip the watches.

       247.       By shipping and pretending to ship the watches, she allowed her buyers to evade

state taxes on an ongoing basis.

       248.       In support of the Scheme, Hill ordered all of his sales staff to make fraudulent

requests to Rolex for specific hard-to-acquire watches, falsely claiming that the requests were on

behalf of specific customers.

       249.       Hill’s actions in demanding CDP sales staff commit fraud, on his behalf, so Duan

could continue fraudulently volume selling watches include several instances of such behavior. One

example was the incident in approximately July 2019, in which Hill berated Krajisnik for selling two

watches, “Black and Blue Bezel GMT Master” (a “Batman watch”), which she had ordered and

procured lawfully, and berated Kiluk for allowing her to do her job and sell the watches, rather than

giving them to Duan in furtherance of the Scheme.

       250.       In turn, Hill precluded all other sales staff from accessing and/or selling Rolex

products to their actual existing customers. He barred Di Lorenzo, the store’s Rolex Manager, from

access to inventory, and precluded anyone but Duan from selling the Rolex products.

       251.       Hill also created unnecessary and bizarre tasks for Di Lorenzo, Krajisnik, and Nelson

to keep them busy and away from Duan and the scheme.

       252.       Hill also removed job responsibilities from all of these individuals, as well as anyone

else who might have objected or uncovered the scheme.

       253.       For example, in approximately May or June 2019, Hill hired Kiluk and stripped Di

Lorenzo and Nelson of their job duties so they could not supervise and/or otherwise impede

Duan’s actions.



                                                    44
     Case: 1:21-cv-00775 Document #: 1 Filed: 02/11/21 Page 45 of 52 PageID #:45



        254.    It was part of the Defendants’ racketeering scheme to offer the Plaintiff and her co-

whistleblowers an opportunity to participate in the scheme, in an effort to further cover up their

actions, and to punish them by interfering with their scheduled work hours, work duties, and to

deny them access to Rolex sales.

        255.    Hill similarly diverted head accountant Vicky Hill’s efforts, so no one was

supervising Duan’s receipts and other paperwork.

        256.    Upon information and belief, in return for their participation in this scheme, Hill and

Baumgardner received both cash kickbacks from the overmarket value resale of the improperly sold

Rolex products. The payments came from the volume flippers of Rolex products, who frequently

brought large quantities of cash to CDP both to help complete various transactions and as cash

kickback payments to Duan, Hill, and Baumgardner.

        257.    Baumgardner ensured that he supported Hill’s efforts and the pattern of illegality

generally by shaping the narrative of events presented to Holtzman if/when he received direct

complaints, performing sham investigations to concoct false justifications to fire would-be

whistleblowers, and carrying out those firings, first Nelson, and later Plaintiff Krajisnik and co-

whistleblower Di Lorenzo.

        258.    On approximately May 4, 2019, before Baumgardner was able to fire Nelson, he

ensured she would not further engage in whistleblowing by ordering her not to discuss her concerns

or observations with anyone else.

        259.    Hill also threatened Di Lorenzo against whistleblowing, when in approximately

February or March 2019, when he warned Di Lorenzo that, “Bob and I are not going to let no one

derail our retirement plans.”

        260.    It was part of the Defendants’ racketeering scheme to threaten Nelson, Krajisnik,

and Di Lorenzo against reporting their concerns elsewhere, and to otherwise interfere with Plaintiff



                                                   45
     Case: 1:21-cv-00775 Document #: 1 Filed: 02/11/21 Page 46 of 52 PageID #:46



and her co-whistleblowers’ lawful employment and livelihood by terminating their employment in

retaliation for providing truthful information relating to the Defendants’ fraudulent scheme to the

DOL, in violation of 18 U.S.C. § 1513(e).

         261.   Part of the Defendants’ scheme was to conspire to interfere with Plaintiff and her

co-whistleblowers’ employment and livelihood by terminating their employment in retaliation for

providing truthful information relating to the RICO Defendants’ fraudulent scheme to the other

managers and for refusing to participate in the scheme, in violation of 18 U.S.C. § 1513(f).

         262.   Later, after Nelson had been fired, Baumgardner seemingly pretended to fire Hill

and/or misrepresented that Hill had moved home to Texas to make it appear as though he had

uncovered improper behavior and fired Hill as a result.

         263.   Baumgardner subsequently hired Croteau, who almost immediately began

participating in the scheme.

         264.   Croteau met with both Krajisnik and Di Lorenzo in late 2019 under the guise of

expressing concern over rumors of illegal behavior. In reality, the meeting was an effort to learn

what information the two had, what sort of proof they could produce, and to determine their

loyalties.

         265.   Furthermore, in order to cover up their illegal activities, CDP management illegally

terminated three conscientious employees, Nelson, Krajisnik, and Di Lorenzo, who complained,

objected, and refused to participate or keep quiet.

         266.   As they repeatedly engaged in protected activity, Plaintiff and her co-whistleblowers

were fired in succession under transparently artificial and contrived pretenses.




                                                  46
     Case: 1:21-cv-00775 Document #: 1 Filed: 02/11/21 Page 47 of 52 PageID #:47



                                         RICO VIOLATIONS

                                          18 U.S.C. § 1962(c)

        267.    Section 1962(c) of RICO provides that “it shall be unlawful for any person employed

by...any enterprise engaged in, or the activities of which affect, interstate or foreign commerce, to

conduct or participate, directly or indirectly, in the conduct of such enterprise’s affairs through a

pattern of racketeering activity....” 18 U.S.C. § 1962(c).

        268.    As set forth above, the Defendants are employed by an enterprise, CDP, which

engages in interstate and foreign commerce.

        269.    As set forth above, the Defendants, as employees of the enterprise, used their

positions with CDP to conduct or participate, directly or indirectly, in the conduct of CDP’s affairs

through a pattern of racketeering activity.

        270.    As set forth herein, the RICO Defendants’ pattern of racketeering activity is

comprised of predicate acts including mail fraud, wire fraud, and retaliation.

        271.    As set forth above, the pattern of racketeering activity engaged-in by the Defendants

was for the common purpose of engaging in credit card fraud, concealing and benefitting from

fraudulently misrepresenting sales to defraud Rolex, as well as state taxpayers through that

concealment, and to silence Plaintiffs from exposing that concealment.

                                          18 U.S.C. § 1962(d)

        272.    Section 1962(d) of RICO makes it unlawful “for any person to conspire to violate

any of the provisions of subsection (a), (b) or (c) of this section.” 18 U.S.C. § 1962(d).

        273.    The Defendants’ conspiracy to commit mail and wire fraud on a wide scale in order

to volume sell watches, engage in credit card fraud, concealing and benefitting from fraudulently

misrepresenting sales to defraud Rolex, as well as state taxpayers through that concealment, and to

silence Plaintiffs from exposing that concealment, as described above, violates 18 U.S.C. § 1962(d).



                                                    47
     Case: 1:21-cv-00775 Document #: 1 Filed: 02/11/21 Page 48 of 52 PageID #:48



        274.    Each Defendant agreed to participate, directly or indirectly, in the conduct of the

affairs of CDP through a pattern of racketeering activity comprised of numerous acts of mail fraud,

wire fraud, and retaliation, and each Defendant so participated in violation of 18 U.S.C. § 1962(c).

                     COUNT I: VIOLATION OF RICO 18 U.S.C. § 1962(c)

        275.    Plaintiff reincorporates and realleges by references paragraphs 1 through 274 against

the Defendants as though fully set forth herein.

        276.    Plaintiff bring Counts I against the Defendants for violation of RICO 18 U.S.C.

§ 1962(c).

        277.    As alleged with particularity above, the facts demonstrate that the Defendants

willingly and knowingly conducted or participated, directly or directly, in the conduct of CDP’s

affairs through a pattern of racketeering activity.

        278.    As alleged with particularity above, as a direct and proximate result of the

Defendants’ aforementioned RICO conduct, Plaintiff’s lawful employment and livelihood have been

irreparably damaged.

        279.    As alleged with particularity above, the Defendants are jointly and severally liable to

Plaintiff for treble damages, together with all costs for this action, plus reasonable attorneys’ fees as

provided by 18 U.S.C. § 1964.

        280.    To the extent permitted by law, Plaintiff is entitled to damages, plus court costs, and

pre and post-judgment interest at the legally allowable limit.

                    COUNT II: VIOLATION OF RICO 18 U.S.C. § 1962(d)

        281.    Plaintiff reincorporates and reallege by reference paragraphs 1 through 274 against

the Defendants as though fully set forth herein.

        282.    Plaintiff brings Count II against the Defendants for violation of RICO 18 U.S.C.

§ 1962(d).



                                                      48
     Case: 1:21-cv-00775 Document #: 1 Filed: 02/11/21 Page 49 of 52 PageID #:49



        283.    As alleged with particularity above, the facts demonstrate that the Defendants

conspired to violate 18 U.S.C. § 1962(c) by conducting, or participating directly or indirectly in the

conduct of, the affairs of CDP through a pattern of racketeering activity.

        284.    As alleged with particularity above, as a direct and proximate result of the

Defendants’ aforementioned RICO conduct, Plaintiff’s lawful employment and livelihood have been

irreparably damaged.

        285.    As alleged with particularity above, the Defendants are jointly and severally liable to

Plaintiff for treble damages, together with all costs for this action, plus reasonable attorneys’ fees as

provided by 18 U.S.C. § 1964.

        286.    To the extent permitted by law, Plaintiff is entitled to damages, plus court costs, and

pre and post-judgment interest at the legally allowable limit.

               PRAYER FOR RELIEF AS TO RICO COUNTS ONE AND TWO

WHEREFORE, Plaintiff respectfully requests that this Court grant her the following relief:

    a. Treble the amount of all wages and benefits Plaintiff would have received but for

        Defendants’ unlawful conduct, including but not limited to back pay, front pay, and

        pre-judgment interest;

    b. Compensatory damages in an amount to be determined at trial to compensate Plaintiff for

        the damage to her reputation, loss of career opportunities, humiliation, anguish and

        emotional distress caused by the Defendants’ unlawful conduct;

    c. Treble and/or punitive damages as allowed by law;

    d. An award of reasonable attorneys’ fees, costs and litigation expenses pursuant to 18

        U.S.C. § 1964(c) and all other applicable statutes; and

    e. Such other relief as the Court may deem just or equitable.




                                                   49
     Case: 1:21-cv-00775 Document #: 1 Filed: 02/11/21 Page 50 of 52 PageID #:50



                 COUNT III: VIOLATION OF THE IWA 740 ILL. COMP. STAT. 174/20

         287.      Plaintiff reincorporates and realleges by reference herein against the RICO

Defendants paragraphs 1 – 274 above, as if fully set forth herein.

         288.      Plaintiff brings Count III against CDP, Holtzman, individually, Baumgardner,

individually, Hill, individually, and Croteau, individually, for violation of the IWA. 740 Ill. Comp.

Stat. 174/1, et seq.

         289.      Under the IWA an employer may not retaliate against an employee for refusing to

participate in an activity that would result in a violation of a State or federal law, rule, or regulation.

740 Ill. Comp. Stat. 174/20.

         290.      An employee may bring a civil action against an employer who violates the IWA. 740

Ill. Comp. Stat. 174/30.

         291.      CDP, Holtzman, Baumgardner, and Hill were the Plaintiff’s employers, and the

Plaintiff was CDP, Holtzman, Baumgardner, and Hill’s employee as those terms are defined under

the IWA. 740 Ill. Comp. Stat. 174/5.

         292.      The Plaintiff engaged in legally protected activity, to wit, refusing to commit and/or

participate in several fraudulent and otherwise illegal activities, including but not limited to credit

card fraud, mail fraud, and wire fraud, when they refused to accept partial commissions from Duan’s

illegal sales.

         293.      Defendants CDP, Holtzman, Baumgardner, Hill, and Croteau terminated the

Plaintiff’s employment in retaliation for their refusals to participate in the Scheme, racketeering

activity, and the other frauds enumerated herein, in violation of the IWA.

         294.      As the direct result of Defendants CDP, Holtzman, Baumgardner, and Hill’s actions

in violating the IWA, Plaintiff has suffered the loss of income, benefits, and career opportunities, as

well as humiliation and emotional distress.



                                                     50
     Case: 1:21-cv-00775 Document #: 1 Filed: 02/11/21 Page 51 of 52 PageID #:51



                    COUNT IV: COMMON LAW RETALIATORY DISCHARGE

        295.    Plaintiff realleges and incorporates by reference herein against the Defendants

paragraphs 1 – 274 above, as if fully set forth herein.

        296.    Plaintiff brings Count IV against CDP, Holtzman, individually, Baumgardner,

individually, and Hill, individually, for common law retaliatory discharge.

        297.    Illinois law permits an employee to recover damages for retaliatory discharge from

their former employer, if the former employer discharges the employee in retaliation for refusing to

participate in activity or the employee complaints to a government entity or internally, and the

discharge contravenes a public policy.

        298.    The Plaintiff engaged in legally protected activity when she complained, repeatedly,

to various members of management about Duan’s illegal behavior, as well as when she escalated

those complaints.

        299.    The Plaintiff engaged in legally protected activity when she refused to participate in

the Scheme, which included several forms of illegal activity.

        300.    Defendants CDP, Holtzman, Baumgardner, and Hill discharged the Plaintiff in

retaliation for her protected acts, which contravenes public policy.

        301.    As the direct result of the illegal termination of her employment, the Plaintiff

suffered loss of income, benefits, and career opportunities, as well as humiliation and emotional

distress.

        WHEREFORE, Plaintiff Suzana Krajisnik respectfully requests that this Court enter an

order granting judgment in their favor against Defendants C.D. Peacock, Inc., Seymour Holtzman,

individually, Robert Baumgardner, individually, Dyol Hill, individually, Christopher Croteau,

individually, and Yinxue Duan, individually, grant her the following relief:




                                                   51
Case: 1:21-cv-00775 Document #: 1 Filed: 02/11/21 Page 52 of 52 PageID #:52



     A. Lost wages in the form of back pay, with statutory interest penalties pursuant to 740

        Ill. Comp. Stat. 174/30;

     B. Lost wages in the form of front pay;

     C. Damages for emotional distress and humiliation;

     D. Reasonable attorneys’ fees; and

     E. The costs of this action.

                                    JURY DEMAND

        Plaintiff Suzana Krajisnik demands a trial by jury.



  The Garfinkel Group, LLC                              Respectfully submitted,
  6252 N. Lincoln Avenue, Suite 200
  Chicago, IL 60659
  Haskell Garfinkel (IARDC No. 6274971)                 /s/ Haskell Garfinkel
  haskell@garfinkelgroup.com                            One of the Plaintiff’s Attorneys
  Max Barack (IARDC No. 6312302)
  max@garfinkelgroup.com                                /s/ Max Barack
  (312) 736-7991                                        One of the Plaintiff’s Attorneys




                                          52
